Opinion issued December 21, 2021




                                     In The

                              Court of Appeals
                                    For The

                          First District of Texas
                            ————————————
                              NO. 01-21-00414-CR
                           ———————————
                       MERCELL TRIGGS, Appellant
                                       V.
                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 184th District Court
                           Harris County, Texas
                       Trial Court Case No. 1651960


                         MEMORANDUM OPINION

      Without an agreed recommendation of punishment from the State , appellant,

Mercell Triggs, entered a plea of guilty to the offense of family violence with a

deadly weapon. The trial court sentenced appellant to four years’ incarceration in

the Correctional Institutions Division of Texas Department of Criminal Justice.
Appellant has filed a motion to dismiss his appeal in compliance with Texas Rule of

Appellate Procedure 42.2(a). See TEX. R. APP. P. 42.2(a). The State has not opposed

this motion. We have not issued a decision in the appeal.

      Accordingly, we dismiss the appeal. See TEX. R. APP. P. 43.2(f). We dismiss

any pending motions as moot. We grant appellant’s request to issue mandate

immediately. See TEX. R. APP. P. 18.1(c).

                                 PER CURIAM

Panel consists of Justices Hightower, Countiss, and Guerra.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2